The agreement between petitioners and City of New York did not provide the petitioners were to receive any fixed number of days of vacation time. Nor did it provide that they would have the same number of vacation days that they had been allowed prior to the agreement. The agreement called merely for " vacation with pay benefits in the same manner and on the same basis heretofore in use in the Department ”. The testimony was clear as to what that basis was. It was four weeks and one day in every instance. The twenty-five days’ vacation received by the petitioners was arrived at on that same basis — having worked six days a week they received twenty-four days for four weeks plus the one day. Applying the same basis of computation to petitioners in their present employment the allowance would be twenty days for four weeks (consisting of five work days each), plus one day. In the circumstances the judgment is unanimously reversed and a declaratory judgment is directed to be entered declaring that petitioners are entitled to an annual vacation allowance of four weeks, plus one day, i.e., twenty-one work days. Settle order on notice. Concur — Peck, P. J., Breitel, Rabin, Cox and Bergan, JJ.